Per Curiam.
Beasley brought an action of replevin to recover 115 bushels of corn of the value of $138.00 and four bales of cotton of the value of $160.00, aggregating $288.00. A plea of not guilty was filed. Verdict and judgment were rendered for the plaintiff.
Writ of error was taken by the defendant whose main *883contentions here are upon the rulings of- the court in admitting or rejecting testimony.
There is ample evidence to sustain the verdict, and it is clear that errors, if any, in the rulings complained of were not harmful to the defendant. No material or prejudicial errors of procedure appear, and the judgment is affirmed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.